Exhibit 10.3

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY

*****, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED

UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

STANDARD SUPPLIER AGREEMENT

BETWEEN

R. J. REYNOLDS TOBACCO COMPANY

AND

VORIDIAN COMPANY

A DIVISION EASTMAN CHEMICAL COMPANY

PURCHASING DEPARTMENT

AUGUST 1, 2003

VORIDIAN, A DIVISION OF EASTMAN CHEMICAL COMPANY

STAN 00010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.   1.  

Purpose

     1    2.  

Contract Documents

     1    3.  

Pricing Method

     1    4.  

Invoices

     1    5.  

Force Majeure

     1    6.  

Labor Disputes

     1    7.  

Title and Risk

     1    8.  

Indemnity and Insurance

     2    9.  

Compliance

     2    10.  

Warranty

     2    11.  

Governing Law

     2    12.  

Relationship of the Parties

     2    13.  

Employment Background Investigations

     2    14.  

Separate Contracts

     3    15.  

Assignment and Binding Effect

     3    16.  

Time of the Essence

     3    17.  

Proprietary Information

     3    18.  

Termination

     3    SIGNATURE PAGE      5   

 

i



--------------------------------------------------------------------------------

R. J. REYNOLDS TOBACCO COMPANY STANDARD SUPPLIER AGREEMENT

VORIDIAN COMPANY, A DIVISION OF EASTMAN CHEMICAL

 

1. Purpose

The purpose of this Agreement is to set forth the terms, conditions, and
requirements of the Purchase Agreement between R. J. Reynolds Tobacco Company
(hereinafter referred to as “RJRT” and Supplier for goods or services
(hereinafter referred to as ‘Work’) described more specifically in an Appendix
which shall be attached hereto and incorporated herein by this reference.

 

2. Contract Documents

The Contract between RJRT and Supplier consists of this Agreement, any Addenda
which are attached hereto and incorporated herein by this reference, RJRT’s
Electronic Data Interchange (EDI) Master Agreement and EDI Transmissions, if
applicable, and RJRT’s Purchase Order (hereafter referred to as the “Purchase
Order”). These documents are hereinafter collectively referred to as the
“Contract Documents”. If there are any inconsistencies or conflicts between the
EDI Master Agreement conditions, the Purchase Order, and this Agreement, this
Agreement shall govern. Provisions printed or otherwise contained in Supplier’s
quotation, acknowledgment, shipping documents, or other instrument which are
inconsistent with or in addition to the specifications of the Contract Documents
shall be of no force or effect. The Contract Documents contain the entire
agreement between RJRT and Supplier and can be modified only by a written
instrument signed by both parties hereto. Wherever the term “Agreement” or
“Contract” is used herein, it shall be deemed to include all Contract Documents.
Wherever the terms “goods”, “services” or “Work” are used they shall be deemed
to be interchangeable.

 

3. Pricing Method

The pricing shall be as specified in an Appendix, which shall be attached hereto
and incorporated herein by this reference.

 

4. Invoices

Supplier shall submit invoices via Electronic Data Interchange (EDI) for Work
performed at or delivered to the designated site of RJRT and, if approved in
advance by RJRT, for goods suitably stored at some other location. Invoices
shall be accompanied by sufficient documentation to support the payment request.
RJRT shall make payment to the Supplier for all approved invoices received in
accordance with the RJRT Individual Purchase Order.

5. Force Majeure

If, because of any act of force majeure, either RJRT or Supplier is prevented
from performing any of its obligations under this Agreement, and the party whose
performance is affected by the act of force majeure gives the other party
written notice of the existence of force majeure, then the obligations of both
parties shall be suspended or reduced to the extent made necessary by the
existence of the force majeure and the notifying party shall not be responsible
for any resulting losses of any nature to the other party hereto. Any party
notifying the other of the occurrence of an act of force majeure shall make all
reasonable efforts to remove the cause of such force majeure and resume its
performance hereunder with all reasonable dispatch. As used herein, force
majeure means any act or cause not within the control of the party whose
performance is interfered with and which by the exercise of reasonable
diligence, said party is unable to prevent, including, but not limited to, acts
of God, fire, flood, explosions, strikes or labor disputes over which the
affected party has no control, sabotage, riots, civil commotion, acts of a civil
or military authority or wars.

 

6. Labor Disputes

In the event Supplier has knowledge that any actual or potential labor disputes
could delay or threaten to delay the timely execution of the performance of this
Agreement, the Supplier shall immediately provide written notice thereof,
including all relevant information to RJRT’s Contract Administrator.

 

7. Title and Risk

After RJRT has paid the Supplier for goods, whether at the premises of the
Supplier or its suppliers, these shall be and remain the property of RJRT, free
and clear of any liens, claims, security interest or encumbrances. None of the
goods shall be acquired by the Supplier or its suppliers subject to an agreement
pursuant to which the supplier of goods or components thereof shall retain an
interest therein or encumbrance thereon or upon which the Supplier or any other
person may impose an encumbrance or interest. Submission of an invoice is a
representation and warranty that the goods covered by such invoice are free and
clear of any liens, claims, security interest or encumbrances. Risk of loss or
damage for all goods rests with the Supplier until delivery to RJRT. Buyer must
promptly inspect the materials upon their delivery and must notify Eastman in
writing of any claims within one year of their date of delivery.

 



--------------------------------------------------------------------------------

8. Indemnity and Insurance

Subject to the maximum liability limit as set out in amended Section 11,
Supplier shall indemnify and hold harmless RJRT, its parent, affiliates,
subsidiaries and their respective officers, directors, employees and agents from
all claims, (whether direct, indirect or consequential), causes of action, suits
and liabilities of every kind (including reasonable attorneys’ fees and expenses
incurred in the investigation, defense or settlement of any claim or suit or for
the payment of any judgment) for injuries to or death of any person, and all
damages to and destruction of property by whomsoever owned, including loss of
use thereof, resulting directly or indirectly, in whole or in part, to the
extent arising from the negligent prosecution, or improper or defective work or
obligation undertaken by Supplier, its subcontractors, suppliers and agents, or
the omission of any work or obligation required of Supplier by this Agreement,
however claims for defective goods shall be exclusively handled as a warranty
claim as set out in amended Section 11. Supplier shall also indemnify and hold
RJRT harmless from any claims, losses, damages or expenses to the extent arising
from any action for infringement of patent rights in any goods or material
furnished to RJRT hereunder, but supplier does not indemnify for infringement by
reason of RJRT’s use of such goods in combination with other goods or in any
process. The above indemnities are conditioned upon: 1) RJRT timely tendering
any claim for indemnity; 2) RJRT tendering complete control of all aspects of
the defense, including any decision to settle; 3) RJRT’s reasonable cooperation
in the defense of any claim.

*****

 

9. Compliance

In the performance of its obligation hereunder, Supplier agrees to comply with
all applicable federal, state and local laws, statutes, ordinances and
regulations pertaining to this Agreement.

 

10. Warranty

The Supplier warrants to RJRT that all goods furnished under this Agreement will
meet the specifications set forth herein. Any measures taken to remedy
non-conformance of this Warranty will be at the Supplier’s sole cost and
expense. Eastman makes no other warranties, express or implied, including those
of merchantability or fitness for any particular purpose. Eastman’s maximum
liability and Buyer’s remedies in the event of delivery of materials that fail
to comply with the terms of this agreement, or for any other breach by Eastman
under this agreement, is limited to an amount not to exceed $1,000,000. In no
event shall either Eastman or RJRT be liable for any consequential or other
incidental damages under

this agreement whether or not caused by such party’s negligence.

 

11. Governing Law

All questions and disputes relating to this Agreement shall be determined in
accordance with the laws of the State of North Carolina.

 

12. Relationship of the Parties

12.01. Nothing contained herein shall be construed to create a partnership or
joint venture between the parties to this Agreement. Neither Supplier nor its
agents or employees shall have any authority to bind RJRT contractually nor
shall they, for any purpose, be deemed to be agents or employees of RJRT or be
entitled to any benefits afforded by RJRT to its employees.

12.02. Supplier acknowledges that in performing the work hereunder it shall be
and remain an independent contractor free of control and supervision by RJRT as
to the means or manner of performing the Work. RJRT has contracted solely for
the results of the Work.

 

13. Employment Background Investigations

13.01. Contractor shall be responsible for conducting a background investigation
of all Contractors employees and all sub-contractors employees working on RJRT’s
premises hired after October 26, 2001. Such investigation shall include:
Criminal record investigation. Investigation of local, state & federal records
in all jurisdictions in which the employee has resided for a period of at least
seven (7) years and a tracker report to verify social security number, previous
address, prior employment, alias and education. Background investigations shall
be conducted in accordance with all applicable laws.

13.01.01. Contractor shall exercise reasonable care and diligence to ensure that
it does not assign employees to RJRT premises who, based on the results of their
background investigation, are likely to present a threat to the safety or
security of persons or property on RJRT premises.

13.01.02. Contractor shall maintain documentation evidencing that background
investigations have been completed for employees assigned to RJRT premises.
Contractor shall grant RJRT access to review such documentation upon request in
order to determine compliance with the contractual provisions regarding
background investigations as outlined above.

13.01.03. Contractor shall be responsible for all costs associated with the
aforementioned background investigations.

 

 

-2-



--------------------------------------------------------------------------------

14. Separate Contracts

RJRT has the right to let other contracts in connection with the furnishing of
the Work described herein.

 

15. Assignment and Binding Effect

RJRT and Supplier each binds itself, its partners, successors, and assigns to
the other party hereto and to the partners, successors, and assigns of such
other party in respect to all covenants agreements and obligations contained in
the Contract Documents. Neither party hereto shall assign these Contract
Documents without the prior written consent of the other. Provided, however,
RJRT reserves the right to assign these Contract Documents to any of its
subsidiary, affiliated or parent companies without the written consent of
Supplier but shall give notice to Supplier of such assignment.

 

16. Time of the Essence

Supplier acknowledges that the Work to be provided hereunder is acutely critical
to RJRT’s business and will have a significant impact on its profits,
manufacturing capabilities, and its competitive position in the tobacco
industry. Timely provision by the Supplier of all requested Work is mandatory.
All completion or delivery dates must be strictly complied with and are of the
essence of this Agreement.

 

17. Proprietary Information

17.01. In order to enable Supplier to provide the Work requested under this
Agreement, it may be necessary to give Supplier access to parts of RJRT’s
offices or plants and/or to make available to Supplier, drawings,
specifications, parts lists, and other types of information or data relating to
RJRT’s business. All such information and data, whether oral, written, or
observed while on RJRT’s premises are considered by RJRT to be Proprietary
Information. The Supplier agrees that it will comply with the following
conditions:

17.02. Supplier, its agents, employees, and subcontractors will treat as
confidential all Proprietary Information which has been or may hereafter be made
available to Supplier, directly or indirectly, by RJRT or any person, firm, or
corporation acting on its behalf. Supplier will limit access to Proprietary
Information to those of its employees having reasonable need for access.
Supplier will not disclose any Proprietary Information to any third party
without RJRT’s express prior written consent and Supplier will not use any
Proprietary Information except for or on behalf of RJRT.

17.03. Nothing contained herein shall in any way restrict or impair Supplier’s
right to use,

disclose, or otherwise deal with any information or data which:

17.03.01. At the time of disclosure to Supplier, is generally available to the
public or thereafter becomes available to the public by publication or otherwise
through no act of Supplier;

17.03.02. Supplier can demonstrate was in its possession prior to the time of
disclosure and was not acquired directly or indirectly from RJRT or any person,
firm, or corporation acting on its behalf;

17.03.03. Is independently made available as a matter of right to Supplier by a
third party who is under no confidentiality obligation to RJRT.

17.03.04. Supplier can demonstrate that such data or information was developed
independently by Supplier without the use of RJRT’s claimed information.

17.04. For the purposes of the provisions of paragraphs 18.03.01 and 18.03.02
above, Proprietary Information which is specific to RJRT’s tobacco product
processing or manufacturing processes, process conditions or features, or to any
combination of the foregoing shall not be deemed to be generally available to
the public or in Supplier’s possession because it may be contained within broad
disclosures, or derived from a combination of disclosures generally available to
the public, or in Suppliers possession.

17.05. In the event that Supplier subcontracts any of its obligations under this
Agreement, it shall require each subcontractor to sign an agreement, in form and
substance, identical to this Section 18 prior to disclosing any Proprietary
Information to such subcontractor.

17.06. Supplier will not, without RJRT’s prior written consent, make, or cause
to be made known to any third party any correlation or identity which may exist
between (a) Proprietary Information and, (b) any other information or data
developed by Supplier or available to it from any other source.

17.07. Nothing herein shall be construed to grant any right or license to any of
RJRT’s patents or trade secrets.

 

18. Termination

18.01. Default—RJRT may terminate this Agreement or any part thereof by written
notice (1) if Supplier fails to provide the Work as requested by RJRT in
accordance with the

 

 

-3-



--------------------------------------------------------------------------------

Contract Documents and does not commence to cure such failure within a period of
ten (10) days after written notice thereof and proceed diligently with such cure
or (2) if Supplier makes an assignment for the benefit of creditors, becomes
insolvent, or subject to proceedings under any law relating to bankruptcy,
insolvency, or the relief of debtors.

18.02. Convenience—Either party may terminate this Agreement for its
convenience, in whole or in part, upon thirty (30) days’ prior written notice to
the other party.

18.03. Counterfeiting Supplier has an anticounterfeiting policy and reserves the
right to discontinue the sale of goods to a Buyer adjudicated of counterfeiting
trademarked goods.

 

 

-4-



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officer or representative, effective the date first
written herein.

 

R. J. REYNOLDS TOBACCO COMPANY BY:  

/s/ H. Freeman Jr.

NAME: Harvey W. Freeman, Jr. TITLE: VP, Supply Chain Management DATE: 8/21/03

WITNESS: /s/ Crieta Douthet

 

THE VORIDIAN COMPANY BY:  

/s/ Richard L. Johnson

NAME: Richard L. Johnson TITLE: Group Vice President     , Fibers            
DATE: 8/29/03

WITNESS: /s/ Larry Beth

 

-5-



--------------------------------------------------------------------------------

Voridian Company    08/01/03 A Division of Eastman Chemical Company   

APPENDIX A

as amended August 1, 2003

to the Supplier Agreement between Voridian Company, A Division Eastman Chemical
and

R. J. Reynolds Tobacco Company

 

I. SCOPE OF SERVICES

The Production Materials to be provided and Services to be rendered under this
Specification shall include, but not be limited to the following:

 

A. Procurement and Inventory Management

 

1. Stock-Supplier agrees to provide or have the necessary arrangements in place
to provide the items as specified per production schedule. The Supplier shall
maintain a service level acceptable to RJRT’s Contract Manager on all items. The
service level shall be mutually agreed upon between the Supplier’s Account
Manager and RJRT’s Contract Manager.

 

2. Substitutions - The Supplier is encouraged to offer cost effective
substitution alternatives, of equal or better quality, as an ongoing feature of
this Specification. However, Supplier is required to have prior written approval
from RJRT’s Contract Manager before any or all substitutions are implemented.
RJRT’s Contract Manager is responsible for the evaluation of any and all
recommendations.

 

3. Standardization - The Supplier and RJRT will meet on a regular basis to
review proposed standardizations and substitutions. RJRT’s Contract
Administrator is responsible for coordinating this meeting. *****

 

4. Delivery - All delivery points will be mutually agreed upon between RJRT and
Supplier and adjusted as necessary. The Supplier is responsible for ensuring all
deliveries are clearly marked with RJRT’s purchase order number and delivery
point. All deliveries must include accurate and complete packing slip
information, such as RJRT’s purchase order number, item description, and RJRT’s
Item Identification number.

 

5. Material Returns - In the event items are delivered to RJRT in error or
defective, shall not be required to pay Supplier any Compensation, including any
freight and Supplier’s handling costs. RJRT may return to the Supplier the items
following a return procedure agreeable to all parties.

 

6. ***** The Supplier shall on ***** develop ***** parties.

 

7. Partial Shipments - Partial shipments are permitted; however, Supplier shall
diligently seek ways to minimize the need for partial shipments. This will be
accomplished through proper planning, mutual establishment of delivery cycles,
and consolidation of order where possible. RJRT’s Contract Administrator and
Supplier’s Account Manager will work toward identifying the root cause of
partial shipments and track this process to insure continuous improvement.

 

1



--------------------------------------------------------------------------------

8. Canceled Orders - In the event an order is canceled, RJRT’s Contract
Administrator and Supplier shall agree on a settlement.

 

9. Order Entry - All orders shall be placed through the EDI system. In the event
it is deemed necessary, the order may be placed by telephone or fax and
confirmed by EDI.

 

10. Quality - Materials must meet the quality and service requirements set forth
in R. J. Reynolds Tobacco Company supplier cellulose acetate filter tow
certification specifications and performance evaluation process. Failure to
adhere to these requirements can result in loss of business or termination of
contract agreement.

 

B. System Requirements

EDI Capabilities - The Supplier agrees to the EDI capabilities necessary to meet
all requirements set forth in this Specification. Those capabilities shall
include as a minimum, but are not limited to:

 

  a. Purchase Orders

 

  b. Purchase Order Acknowledgments

 

  c. Change Orders

 

  d. Change Order Acknowledgments

 

  e. Advance Ship Notices

 

  f. Invoices

 

C. Supplier’s Report

RJRT’s Contract Manager and Supplier’s Account Manager shall mutually agree in
writing from time to time on the frequency and level of detail of the following
report.

Minority/Women Owned - Supplier shall provide a quarterly report reporting on
the names, locations, and classification dollar volumes of such transactions.

 

II. AGREEMENT TERM

January 1, 2003 through *****

 

III. VOLUME

During the agreement period, RJRT agrees to purchase ***** Cellulose Acetate
Filter Tow ***** from Voridian Company – to include *****.

 

IV. ALTERNATE MATERIAL

During the term of this agreement, RJRT may, at its sole discretion, decide to
utilize a filter material medium other than cellulose acetate for its cigarette
filters.

 

2



--------------------------------------------------------------------------------

V. PRICING METHOD

The Supplier and RJRT agree that the pricing methodology shall include, but not
be limited to the following:

 

  1. Pricing

Suppliers pricing reflects ***** containing ESTRON Acetate Tow Prices for 2003.
Prices are firm for contract period 1/1/2003 through 12/31/2003

 

                Price List   

FOB: Delivered

Terms: *****

Material Group: Cellulose Acetate Filter Tow

Pricing Agreement — For The Calendar Year 2003

Estimated 2003 RJRT Volume: *****

Supplier: Voridian Company

 

Tow Item

  

Item 1.D.

  

2003 Price *****

*****    *****    $***** *****    *****    $***** *****    *****    $***** *****
   *****    $***** *****    *****    $***** *****    *****    $***** *****   
*****    $*****

 

  2. TAXES

All sales taxes will be paid by RJRT under RJRT’s sales Tax Exempt Certificate
Number 20.

 

VI. CONTACTS FOR NOTICES

As to R. J. Reynolds Tobacco Company:

R.J. Reynolds Tobacco Company

Purchasing Department

Winston Salem, North Carolina 27102

Attention: Ms. Crista W. Douthit

As to Supplier:

Voridian Company

P. O. Box 431

Kingsport, TN 37662-5081

Attention: Mr. John D. Lunsford

 

3



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officer or representative, effective the last date
written hereafter.

 

R. J. REYNOLDS TOBACCO COMPANY BY:   /s/ H. Freeman Jr. NAME:   Harvey W.
Freeman, Jr. TITLE:   VP, Supply Chain Management DATE:   8/21/03

WITNESS: /s/ Crieta Douthet

 

VORIDIAN COMPANY, INC. BY:   /s/ Richard L. Johnson NAME:   Richard L. Johnson
TITLE:   Group Vice President                     , Fibers DATE:   8/29/03

WITNESS: /s/ Larry Beth

 

4



--------------------------------------------------------------------------------

LOGO [g405346g14o85.jpg]

LOGO [g405346g85n93.jpg]

RJRT & Eastman Tow Contract Amendment

January 8, 2010

Amendment to APPENDIX A - CELLULOSE ACETATE FILTER TOW

As amended January 8 2010 to the Supplier Agreement (RJRT CLM Contract 4053)
between Eastman Chemical Company and R.J. Reynolds Tobacco Company dated
August 1, 2003.

This amendment incorporates adjustments to ***** effective January 1, 2010
*****. This amendment to Appendix A supersedes all previously executed Appendix
A amendments.

 

I. SCOPE OF SERVICES

The Production Materials to be provided and Services to be rendered under this
Specification shall include, but not be limited to the following:

 

A. Procurement and Inventory Management

 

1. Stock-Supplier agrees to provide or have the necessary arrangements in place
to provide the items as specified per production schedule. The Supplier shall
maintain a service level acceptable to RJRT’s Contract Manager on all items. The
service level shall be mutually agreed upon between the Supplier’s Account
Manager and RJRT’s Contract Manager.

 

2. Substitutions - The Supplier is encouraged to offer cost effective
substitution alternatives, of equal or better quality, as an ongoing feature of
this Specification. However, Supplier is required to have prior written approval
from RJRT’s Contract Manager before any or all substitutions are implemented.
RJRT’s Contract Manager is responsible for the evaluation of any and all
recommendations.

 

3. Standardization - The Supplier and RJRT will meet on a regular basis to
review proposed standardizations and substitutions. RJRT’s Contract
Administrator is responsible for coordinating this meeting. *****.

 

4. Delivery - All delivery points will be mutually agreed upon between RJRT and
Supplier and adjusted as necessary. The Supplier is responsible for ensuring all
deliveries are clearly marked with RJRT’s purchase order number and delivery
point. All deliveries must include accurate and complete packing slip
information, such as RJRT’s purchase order number, item description, and RJRT’s
Item Identification number.

 

5. Material Returns - In the event items are delivered to RJRT in error or
defective, RJRT shall not be required to pay Supplier for the invoiced amounts
attributable to the erroneous or defective tow, including any freight and
Supplier’s handling costs. RJRT shall return to the Supplier the defective or
erroneous tow items following a return procedure agreeable to all parties.

 

1



--------------------------------------------------------------------------------

6. ***** The Supplier and RJRT shall ***** develop ***** parties.

 

7. Partial Shipments - Partial shipments are permitted in Supplier’s sole
discretion in managing inventory. Partial shipments are permitted as requested
by RJRT, however, RJRT shall bear all transportation expenses. Supplier is
permitted at its discretion to fill a partial container with tow items of
differing denier specifications from different RJRT orders. Supplier and RJRT
shall diligently seek ways to minimize the need for partial shipments. This will
be accomplished through proper planning, mutual establishment of delivery
cycles, and consolidation of order where possible. RJRT’s Contract Administrator
and Supplier’s Account Manager will work toward identifying the root cause of
partial shipments and track this process to insure continuous improvement.

 

8. Canceled Orders - In the event an order is canceled, RJRT’s Contract
Administrator and Supplier shall agree on a settlement.

 

9. Order Entry - All orders shall be placed through the EDI system. In the event
it is deemed necessary, the order may be placed by telephone or fax and
confirmed by EDI.

 

10. Quality - Materials shall meet the initial quality, specification, and
service requirements as mutually agreed between the Supplier and RJRT. Either
party may propose changes subsequent to the initial mutual agreement of quality,
specification, and service requirements, but any change will require mutual
written agreement.

 

B. System Requirements

EDI Capabilities - The Supplier agrees to the EDI capabilities necessary to meet
all requirements set forth in this Specification. Those capabilities shall
include as a minimum, but are not limited to:

 

  (a) Purchase Orders

 

  (b) Purchase Order Acknowledgments

 

  (c) Change Orders

 

  (d) Change Order Acknowledgments

 

  (e) Advance Ship Notices

 

  (f) Invoices

 

C. Supplier’s Report

RJRT’s Contract Manager and Supplier’s Account Manager shall mutually agree in
writing from time to time on the frequency and level of detail of the following
report.

Minority/Women Owned - Supplier shall provide a quarterly report reporting on
the names, locations, and classification dollar volumes of such transactions.

 

II. AGREEMENT TERM

Original term of ***** through ***** is renewed for *****. The renewal is from
***** through *****.

 

2



--------------------------------------------------------------------------------

III. VOLUME

During the renewal term period, RJRT agrees to purchase ***** from Supplier
*****

*****

 

IV. PRICING METHOD

Eastman and RJRT agree that the pricing methodology shall include, but not be
limited to the following:

 

1. Pricing

*****

2010 prices are set out in the 2010 Price List named table. The 2010 prices are
effective January 1, 2010.

Summary *****

*****

 

2. *****

*****

 

3. Other

Payment terms will be *****. If the ***** day falls on a weekend or holiday,
Eastman will ***** when RJRT pays ***** business day.

*****

Below are the current cellulose acetate filter tow specifications and *****
price:

Price List                 Terms: *****

Material Group: Cellulose Acetate Filter Tow

Pricing Agreement — For The Calendar Year 2010

Supplier: Eastman Chemical Company

 

3



--------------------------------------------------------------------------------

Tow Item

  

Item ID

  

2010 Price *****

*****    *****    ***** *****    *****    ***** *****    *****    ***** *****   
*****    ***** *****    *****    ***** *****    *****    ***** *****    *****   
***** *****    *****    ***** *****    *****    ***** *****    *****    *****
*****    *****    *****

RJRT reserves the right to request modification to existing tow items, or new
items provided *****.

 

4. TAXES

All sales taxes will be paid by RJRT under RJRT’s sales Tax Exempt Certificate
Number 20. Any VAT or other ***** taxes for ***** manufacturing rods in ***** on
behalf of RJRT shall be paid by RJRT or the third party manufacturing filter
rods on behalf of RJRT.

 

5. *****

*****

 

V. CONTACTS FOR NOTICES

As to R. J. Reynolds Tobacco Company:

R.J. Reynolds Tobacco Company

Purchasing Department

401 North Main Street

Winston Salem, North Carolina 27102

Attention: Mr. Yucel Yalvac

As to Supplier:

Eastman, a Division of Eastman Chemical Company

P.O. Box 431

Kingsport, TN 37662-5081

Attention: Mr. John Lunsford

 

4



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officer or representative, effective the last date
written hereafter.

 

R. J. REYNOLDS TOBACCO COMPANY BY:  

/s/ Daan Delen

NAME:   Daan Delen TITLE:   Chairman, President & CEO DATE:  

 

WITNESS:                                                      

 

EASTMAN CHEMICAL CO. BY:  

/s/ Richard L. Johnson

NAME:   Richard L. Johnson TITLE:  

SR. Vice President Fibers, & Global Supply

            Chain

DATE:   3/29/10

WITNESS:                                                      

 

5



--------------------------------------------------------------------------------

 

LOGO [g405346g19m01.jpg]

Amendment #

Date: June 1, 2010

Addendum for CLM Contract No. 4681 – 8.01

This Addendum update is made as of the 1st day of June, 2010 and is executed
pursuant to and in accordance with the previously executed Contract Number 4681
between R. J. REYNOLDS TOBACCO COMPANY and EASTMAN CHEMICAL COMPANY dated
July 10, 2007. The provisions thereof are incorporated herein for the purpose of
***** for the life of the contract that ends *****. The ***** is amended to
*****.

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officer or representative, effective the last date
written hereafter.

 

R.J. REYNOLDS TOBACCO Name: Craig Demarest Title: Sr. Director Procurement By:  

/s/ Craig Demarest

Date: 5/27/11 EASTMAN CHEMICAL COMPANY Name: Jennifer Stewart Title: Fibers
Business Unit Director By:  

/s/ Jennifer Stewart

Date: 5/16/11



--------------------------------------------------------------------------------

Amendment # RAI000050-2012

Date: January 1, 2012

Addendum for Contract No. RAI000214-DEC2010

For sake of clarity, the contract for calendar year 2012 constitutes the
following documents: 1) Standard Supplier Agreement between R. J. Reynolds
Tobacco Company (RJRT) and Voridian Company A Division of Eastman Chemical
Company dated August 1, 2003 (Document Number: RJRT Contract CLM 4053); and 2)
Amendment to APPENDIX A – CELLULOSE ACETATE FILTER TOW as amended January 8,
2010 (RJRT Contract ADM 7564); and this amendment dated January 1, 2012
(RAI000050-2012) partially amending APPENDIX A above (RJRT Contract ADM 7564).
*****.

Section IV.3 Other of Appendix A dated January 8, 2010 (RJRT Contract AMD 7564)
is hereby amended to replace entirely the price list for 2012 calendar year
purchases *****.

 

Material

  

Description

  

2012 Price

  

*****

  

*****

*****

   *****    $ *****    *****    *****

*****

   *****    $ *****    *****    *****

*****

   *****    $ *****    *****    *****

*****

   *****    $ *****    *****    *****

*****

   *****    $ *****    *****    *****

*****

   *****    $ *****    *****    *****

*****

   *****    $ *****    *****    *****

*****

   *****    $ *****    *****    *****

*****

   *****    $ *****    *****    *****

*****

   *****    $ *****    *****    *****       TOTAL    *****    *****

*****

This amendment (RAI000050-2012) amends the January 8, 2010 Appendix A by
replacing entirely the price list of Section IV.3 *****.

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officer or representative, effective the last date
written hereafter.

 

R. J. REYNOLDS TOBACCO COMPANY Name: Andrew D. Gilchrist Title: President and
Chief Commercial Officer By:  

/s/ Andrew D Gilchrist

Date: 1-20-12 EASTMAN CHEMICAL COMPANY Name: Linda Hensley Title: Vice President
and General Manager, Fibers By:  

/s/ LH Hensley

Date: 30 Jan 2012



--------------------------------------------------------------------------------

Amendment #RAI000189-FEB2012.

 

Date: January 1, 2012

Addendum for Contract No. RAI000214-DEC2010

For sake of clarity, the contract for calendar year 2012 constitutes the
following documents: 1) Standard Supplier Agreement between R. J. Reynolds
Tobacco Company and Voridian Company A Division of Eastman Chemical Company
dated August 1, 2003 (Document Number: RJRT Contract CLM 4053); and 2) Amendment
to APPENDIX A – CELLULOSE ACETATE FILTER TOW as amended January 8, 2010 (RJRT
Contract ADM 7564); amendment to APPENDIX A dated January 1, 2012
(RAI000050-2012); and this amendment dated March 1, 2012 (# RAI000189- FEB2012)
partially amending APPENDIX A above (RJRT Contract ADM 7564). *****.

Section VI. OTHER is hereby added to Appendix A:

VII. In performing this agreement and in manufacturing and using the Cellulose
Acetate Filter Tow (Product), both parties shall comply with applicable laws and
regulations, which may include without limitations United States of America
regulation of tobacco products by the US FDA pursuant to 111 P.L. 31; 123 Stat.
1776; 2009 Enacted H.R. 1256; 111 Enacted H.R. 1256 (the so-called “Family
Smoking Prevention and Tobacco Control Act”) and regulations promulgated
thereunder. Supplier shall cooperate to provide information about Product as may
allow RJRT to comply with RJRT’s regulatory obligations associated with the
manufacture of Tobacco Products (as that term it defined in the “Family Smoking
Prevention and Tobacco Control Act”).

VIII. Eastman agrees to continue the Eastman Know Your Customer (KYC) Initiative
with the goal that Eastman intends to act lawfully to supply legitimate
customers with their legitimate needs and to lawfully minimize the potential for
Eastman products to be diverted into illegal or counterfeit tobacco products.
Eastman shall provide an annual update regarding the Eastman KYC Initiative.

 

Page 1 of 2



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officer or representative, effective the last date
written hereafter.

 

R. J. REYNOLDS TOBACCO COMPANY Name: Susan Wynn Title: Sr. Buyer. By:  

/s/ Susan B. Wynn

Date: May 17, 2012 EASTMAN CHEMICAL COMPANY Name: Jennifer L. Stewart Title:
Business Unit Director By:  

/s/ Jennifer L. Stewart

Date: May 1, 2012

 

Page 2 of 2